Judgment of the court of anneals reversed and judgment for plaintiffs in error. See journal entry. , -
It is ordered and adjudged by this court, that"the judgment of the said court of appeals be, arid the same hereby is, reversed. And the court coming *464now to render the judgment that the court of appeals should have rendered upon the agreed statement of facts and facts found by the court, it is ordered and adjudged that the receiver out of the funds in his hands pay: ( b) The costs of this action in the common pleas and circuit courts; (2) to A. M. Rigby seven hundred and twenty dollars and twenty-eight cents ($720.28) or such part thereof as there are funds in his hands to pay the same; (3) the balance, if any remaining in the receiver’s hands, to be divided between Anna B. Fraser and A. M. Rigby.
Nichols, C. J., Si-iauck, Donahue and Wilkin, JJ., concur.